DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The amendment submitted March 26, 2020 has been accepted and entered.  Claims 4, 6-9, 11, 13 are amended.  No claims are cancelled. No new claims are added.  Thus, claims 1-13 are examined.  The written description discloses the corresponding structure for the storage unit in paragraph [0141], the unit in paragraph [0141], the recipe output unit in paragraphs [0041], [0051], and the evaluation unit in paragraph [0027], as claimed.
Claim Objections
Claim 13 is objected to because of the following informalities:  Line 1, amendment extra letter “A” at the end.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsui et al (US 7,526,408 B2).
Regarding claims 1, 12, 13, Mitsui et al discloses a support system and method for specified inspection, a non-transitory computer readable medium storing a program for making a computer, comprising: a storage unit (24) to store inspection recipe information including: at least learning data information containing reference image data serving as an evaluation standard with respect to one or more inspection objects and reference element analysis data; and a control program of a measuring device to obtain image data and element analysis data for analyzing one or more inspection objects (col. 5, lines 20-40, col 7, lines 1-6); a unit to accept attribute information of an inspection sample with a first inspection object to be analyzed (col. 6, lines 28-33); a recipe output unit (21)(22) to specify first inspection recipe information associated with the first inspection object on the basis of attribute information of the inspection sample, and to output the specified first inspection recipe information to the measuring device; and an evaluation unit (15)(16) to perform an analysis evaluation of the first inspection object of the inspection sample by collating (template) the image data and the element analysis data obtained by the measuring device with the reference image data and the reference element analysis data of the first inspection object according to the control program of the first inspection recipe information (col. 6, lines 46-52).
	Regarding claim 4, Mitsui et al discloses further comprising an evaluation report unit (17) to report a result of the analysis evaluation of the first inspection object of the inspection sample (col. 6, lines 32-34).
Regarding claim 10, Mitsui et al discloses a support system for specified inspection comprising: a storage unit to store inspection recipe information including: at least learning data information containing an evaluation standard with respect to one or more inspection objects; and a control program of a measuring device to obtain data for analyzing one or more inspection objects under a predetermined condition (col. 5, lines 20-40, col 7, lines 1-6); a unit to accept attribute information of an inspection sample with a first inspection object to be analyzed (col. 6, lines 28-33); a recipe output unit 
Regarding claim 11, Mitsui et al discloses wherein the recipe output unit outputs the specified first inspection recipe information to the measuring device via a network (col. 9, lines 30-37).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui et al (US 7,526,408 B2) in view of Bhattiprolu et al (US 2017/0200290 A1).
Regarding claim 2, Mitsui et al discloses all the limitations of parent claim 1, as described however, Mitsui et al is silent with regards to learning process unit as claimed.  Bhattiprolu et al discloses a support system for specified inspection comprising learning process unit to learn the image data and the element analysis data obtained by the measuring device, and to update the reference 
Regarding claim 3, Bhattiprolu et al discloses a unit to accumulate (paragraphs [0018], [0032], [0045]) in storage unit (90) inspection data information assembled by associating the image data and the element analysis data obtained by the measuring device with the reference image data and the reference element analysis data of the first inspection object in accordance with the control program of
the first inspection recipe information, the learning process unit learning the image data and the element analysis data in the inspection data information accumulated in the storage unit, and updating
the reference image data and the reference element analysis data of the first
inspection object (paragraphs [0018], [0032], [0045]).
Regarding claim 5, Mitsui et al discloses wherein the storage unit stores report format information for reporting the analysis evaluation with respect to one or more inspection objects, and the evaluation report unit reports the result of the analysis evaluation of the first inspection object of the inspection sample in accordance with a first report format associated with a collecting place of the inspection sample, the collecting place being included in attribute information of the inspection sample (database where recipes are stored corresponding to information of a given sample) (col. 8, lines 17-26).
Regarding claim 6, Mitsui et al discloses wherein the first inspection recipe information includes pre-processing procedure information with a pre-processing procedure for the inspection sample being stipulated when obtaining the image data and the element analysis data for analyzing one or more inspection objects under a predetermined condition, and the recipe output unit outputs the processing procedure information associated with the first inspection object by being included in the first 
Regarding claim 7, Mitsui et al discloses wherein the first inspection recipe information includes any of operation guide information of the measuring device till starting obtaining the image data and the element analysis data of a predetermined standard with respect to the inspection sample after setting up the inspection sample undergoing the pre-processing for analyzing one or more inspection objects, written report creation guide information for creating a written inspection report on the basis of the analysis evaluations of one or more inspection objects of the inspection sample, and guideline information related to the inspections of one or more inspection objects of the inspection sample, and the recipe output unit outputs at least any of the operation guide information associated with the first inspection object, the written report creation guide information, the guideline information by being included in the first inspection recipe information (database where recipes are stored corresponding to information of a given sample) (col. 8, lines 17-26).
Regarding claim 8, Mitsui et al discloses a measuring unit (23) to measure a providing count of the first inspection recipe information outputted by the recipe output unit to the measuring device; and a unit to measure a period for which at least the evaluation unit performs the analysis evaluation of the first inspection object of the inspection sample by collating the image data and the element analysis data obtained by the measuring device according to the control program of the first inspection recipe information with the reference image data and the reference element analysis data of the first inspection object (col. 8, lines 26-37).
Regarding claim 9, Mitsui et al discloses the storage unit storing schedule information registered with operation periods for each of the plural measuring devices, a unit to create, when replacing the second measuring device with the first measuring device between the operation period of the first measuring device and the operation period of the second measuring device, such a sharing plan as to 
conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        




/FB/